FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Response filed March 2, 2022.  Claim 1 has been amended and claims 31-32 have been added.  Claims 3-5 and 7-8 remain withdrawn, and claims 1-2, 6, 23-24, 26, 28-29, and 31-32 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior art rejection under 35 USC 103 set forth in the prior Office action, in view of the amendment of independent claim 1 to delete the recitation “at least one of” (such that the claims now require “an increased level of expression of at least one module 5 gene” and “a decreased level of expression of at least one module 6 gene” (wherein the genes of each module are those listed in claim 1; it is noted that the elected genes are recited in each of dependent claims 2 and 31, and that these claims are now free of the prior art).  Claims 1-2, 6, 23-24, 26, 28-29, and 31-32 remain/are rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant's election with traverse of Group I, and of the species of “a module 5 gene which is either RACGAP1 or TPX2, and a module 6 gene which is either NEK11 or IFT88”, in the reply filed on January 14, 2020 is again acknowledged.  
The claims are now free of the prior art as directed to the elected species (as the claims now require at least one of the elected module 5 genes in combination with at least one of the elected module 6 genes).  Search and examination has been extended to a further species corresponding to one elected module 5 gene in combination with a different module 6 gene selected from those recited in claim 1 (see the prior art rejection below).  It is noted that applicant’s amendment to the language of claim 1 necessitated this further search and consideration, and that the claims could be amended to overcome the prior art by incorporating the further limitations of either claim 2 or claim 31 into claim 1; it is also noted that further search and consideration of additional species is not typically conducted after prosecution is closed (given the time involved in searching new species and considering the prior art applicable thereto).  
Claims 3-5 and 7-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
Claims 1-2, 6, 23, 24, 26, 28-29, and 31-32 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that applicant’s amendments (adding new claims 31-32) necessitated the new grounds of rejection set forth herein.

Claims 1-2, 6, 23, 24, 26, 28-29, and 31-32 are indefinite over the recitation in the claims of Ensembl ID numbers in independent claim 1 (e.g., “ENSG00000129951”, and dozens of other such identifiers).  Such identifiers do not have a fixed, definite meaning, as the information associated with the identifier is subject to change over time.  Such changes may include minor updates, as well as more substantial updates that result in a change in version.  The present claims are indefinite both in a general sense because the recited Ensembl ID numbers encompass information that is subject to change, and because no version information is provided (such that the claims may encompass a variety of versions having different associated information and dates of availability, etc.).  The Reply traverses the rejection on the following grounds.  Applicant urges that the “ENSEMBL database maintains an archive of all identifiers and their associated information, showing the history of annotation and updates with their associated dates”, such that “one of ordinary skill in the art can identify the meaning of the identifier at the time it was used” (Reply page 12).  The reply also argues that Ensembl IDs were “generally employed because they refer to long-coding RNAs, which at least at the time of filing, did not have standardized and widespread naming conventions”, such that the use of the identifiers “provided the most fixed, definite designation possible” (Reply page 12).  Applicant further argues that the specification states that “In some embodiments of any of the aspects, the sequence of a gene, transcript, or polypeptide described herein is the sequence available in the NCBI or ENSMBL dataset as of the filing date of this application” (Reply page 12).  These arguments have been thoroughly considered but are not persuasive.  While the examiner concurs that such databases do generally provide archived information as discussed by Applicant, neither the claims themselves nor the specification (via, e.g., a limiting definition) is clearly limiting to any particular version of such information. The statement in the specification referenced by applicant recites that “in some embodiments” sequences correspond to database information as of the filing date of the application; this clearly is not limiting of what is presently claimed (i.e., a statement in the specification that is explicitly specified as pertaining only to “some embodiments” cannot reasonably be read into the claims as a limitation).  Accordingly, applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 23-24, 26, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (International Journal of Oncology 50:365 [Feb 2017]; previously cited) in view of Beane et al (Clinical Cancer Research 23(17):5091 [Sept 2017; online May 2017]; cited in IDS), Wikman et al (Oncogene 21:5804-5813 [2002]; cited herein), and Alaa et al (Lung Cancer 72:303-308 [2011]; previously cited). 
It is reiterated that search and examination have been extended to consideration of a further species corresponding to one elected module 5 gene in combination with a different module 6 gene selected from those recited in claim 1; the module 5 gene addressed herein remains TPX2, while the module 6 gene address is any of the several AKAP genes recited in claim 1 as module 6 genes.
Independent claim 1 as amended is drawn to a method of “treating bronchial premalignant lesions in a subject” comprising “administering: i. a bronchoscopy-based procedure to survey the central airway and a chest CT scan; and ii. at least one anti-proliferative drug” to a subject “presently lung-cancer free, but having bronchial premalignant lesions, and determined to have: an increased level of expression of at least one module 5 gene in a sample obtained from the subject comprising morphologically-normal cells as compared to a non-proliferative lesion reference level, wherein module 5 comprises” the list of gene set forth in claim “and a decreased level of expression of at least module 6 gene in a sample obtained from the subject comprising morphologically-normal cells as compared to a non-proliferative lesion reference level, wherein module 6 comprises” the list of genes set forth in claim 1, “wherein the sample is a bronchial brushing obtained from the right of left mainstem bronchus, an endobronchial biopsy, endobronchial brushing sample, large airway biopsy, large airway brushing sample, nasal epithelial cells or sputum”.  
Schneider et al disclose that overexpression of a group of five genes in lung tumor tissues as compared to corresponding normal tissues is associated with poor prognosis; among the genes taught by Schneider et al is TPX2 (see entire reference).  More particularly, Schneider et al disclose assaying expression levels of TPX2 in such samples from several hundred patients encompassing patients with both adenocarcinoma (AC) and squamous cell carcinoma (SCC), including patients who have been treated with chemotherapy, a type of “anti-proliferative” drug therapy (see entire reference, particularly page 366, and page 367, right column-page 368, including Table 1).  It is noted that the corresponding normal tissues of Schneider et al constitute a type of “non-proliferative lesion reference”.
Schneider et al thus teach subjects exhibiting increased TPX2 gene expression relative to a corresponding reference control, in association with lung cancer (including both AC and SCC); Schneider et al also disclose administering chemotherapy – which achieves administering “at least one anti-proliferative drug” – and which inherently achieves treating “bronchial premalignant lesions”.  
Schneider et al do not teach detection of decreased expression of any module 6 gene in relation to treating bronchial lesions, and further do not teach detection of such decreased expression, or detection of increased TPX2 gene expression, in a “sample comprising morphologically-normal cells” from a subject “presently lung cancer free, but having bronchial premalignant lesions”, wherein the sample is of the type specified in the claims (as well as dependent claims 23-24).  Schneider et al also do not teach administering “a bronchoscopy-based procedure to survey the central airway and a chest CT scan” to subjects.  With further regard to the dependent claims, Schneider et al also fail to teach a subject who is known to be “a smoker or a former smoker”, as specified in claim 26, and do not teach performing a bronchoscopy procedure and a chest CT scan at the intervals specified in dependent claims 28-29.  Regarding new claim 32, Schneider et al also do not teach a subject “who does not presently have and has not previously had lung cancer”.
Beane et al disclose procedures for testing gene expression levels in “normal appearing bronchial mucosa” from smokers both with and without premalignant lesions (PMLs), and teach that many significant differences in gene expression were identified in subjects with PMLs as compared to those without (see entire reference); this sample type meets the requirements of amended independent claim 1.   Beane et al disclose obtaining their samples via bronchial brushing (see page 5092, left column, as well as page 5093, right column), and thus teach samples meeting the requirements of claims 23-24 and 26, and the determining of gene expression levels therein.  While Beane et al do not explicitly teach detection of TPX2 or AKAP gene levels in their samples, Beane et al do teach that they identified altered expression in their samples of “genes differentially expressed between lung tumor tissue (primarily squamous) and normal lung tissue in three different” established datasets, stating that their results “support the concept that early events in lung carcinogenesis can be observed throughout the respiratory tract, even in cells that appear normal” (page 5095, left column), and also teaching that bronchial premalignant lesions “are precursors of lung squamous cell carcinoma and are a risk factor for developing lung cancer at the lesion site or elsewhere in the lung” (page 5092, left column, see gray box).  
	In view of the teachings of Beane et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schneider et al so as to have further tested and determined the presence in subjects of increased TPX2 expression in samples of the types specified in the claims, and also to have practiced such steps on smokers or former smokers with lung cancer.  Given Beane et al’s teaching that their findings of altered gene expression in bronchial brushing samples were consistent with what occurs in squamous cell carcinoma, an ordinary artisan would have been motivated to have made such a modification for the benefit of monitoring subjects undergoing lung cancer treatment for indications of cancer metastasis (such as in a previously unaffected lung).  As a result of performing such further steps and identifying at least some subjects exhibiting spread of their cancer to other sites in either lung - as would reasonable be expected given the general poor prognosis of lung cancer, particularly of lung cancer exhibiting elevated TPX2 expression, as taught by Schneider et al - an ordinary artisan will have performed a method meeting all requirements of the present claims, with the exception of the requirement for a chest CT scan, and the new requirement for detection of decreased expression of a module 6 gene.  
Wikman et al teach identification of several genes differentially expressed in pulmonary adenocarcinoma (see entire reference).  Among the genes found by Wikman et al to exhibit decreased expression in association with adenocarcinoma were genes encoding gravin, which are taught by Wikman et al as encoding members of the AKAP family of proteins (see page 5807, left column, as well as page 5809, right column); it is noted that several AKAP genes are recited as module 6 genes in claim 1.
In view of the teachings of Wikman et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schneider et al in view of Beane et al so as to have further included therein detection of decreased expression of any of the genes taught by Wikman et al as exhibiting decreased expression in pulmonary adenocarcinoma, including any AKAP gene.  An ordinary artisan would have been motivated to have made such a modification for the benefits of better characterizing any abnormal gene expression patterns present in the sample of the subject, and more accurately detecting the type of lung cancer present (or potentially present) in a subject.  It is noted that the present claims only recite the use of procedures generally applicable to treatment and monitoring of any type of lung cancer, encompassing use of any “anti-proliferative drug” (as opposed to, e.g., a more specific type of therapy tailored to a particular gene expression pattern observed in a subject).
	Alaa et al teach monitoring lung cancer patients with preinvasive bronchial lesions via both bronchoscopy and chest CT scans, with the former being performed every 4-6 months and the latter every 6-12 months; Alaa et al teach that such follow-up screening procedures have “the potential to detect LC at early stages when treatment with curative intent is feasible” (see entire reference, particularly the Abstract, Figure 1, and the Discussion at page 306).  It is also noted that Alaa et al teach that smokers (i.e., a preferred subject type taught by Beane et al) experience exposure to carcinogens throughout the entire bronchial epithelium, and that “malignancy can develop at any location within the exposed epithelium” (page 304, left column, first full paragraph).
	In view of the teachings of Alaa et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schneider et al in view of Beane et al and Wikman et al so as to have also performed a bronchoscopy based survey of the airway and a chest CT scan at regular intervals, such that the combined teachings of Schneider et al, Beane et al, Wikman et al and Alaa et al suggest the invention of the amended claims.  An ordinary artisan would have been motivated to have performed such further testing for the benefit of earlier detection of cancer recurrence, as suggested by Alaa et al.  It is further noted that the timing of the further testing taught by Alaa et al meets the requirements of claims 28-29 (and it is also noted that an ordinary artisan would have been motivated to have undergone both further tests together at approximately the 6 month time point simply as a matter of convenience).  Alaa et al’s teachings also would have suggested to a practitioner (such as an oncologist) to have instructed a patient to undergo such further testing for the benefits taught by Alaa et al, thereby meeting the requirements of new claim 29.
	Regarding dependent claim 6, the administration of chemotherapy as taught by Schneider et al meets the requirement for a “systemically” administered therapy (and again, this broadly encompasses a standard type of lung cancer treatment; the claims do not require any type of specific therapy related to the type of gene expression patterns detected in the subject).  It is noted that dependent claims 23-24, 26, and 28-29 are discussed above in the body of the rejection.  Regarding new claim 32, an ordinary artisan would further have been motivated to have practiced the methods suggested by Schneider et al in view of Beane et al, Wikman et al, and Alaa et al on a subject “who does not presently have and has not previously had lung cancer” – but who as defined by the claim is known to have bronchial premalignant lesions – simply for the benefit of providing earlier (and therefore potentially more effective) treatment of the subject.
It is noted that applicant’s arguments regarding the prior rejection of claims under 35 USC 103 have been reviewed and considered; however, the amended and new claims remain/are rejected for the reasons given above (which include new grounds necessitated by applicant’s amendments).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634